DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 3/5/2021, with respect to claims 6 and 12-13 have been fully considered and are persuasive.  The objection of claims 6 and 12-13 has been withdrawn. 
The examiner finds the applicant’s amendment sufficient, therefore the objection of claims 6 and 12-13 is hereby withdrawn.
Applicant’s arguments with respect to claim(s) 1-7 and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 12, and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over PatchApp&Go – (The Smart Network Tester – App Store Preview), herein referred to as Patch, in view of ElectronicsForU (How Do Mobile Phone Produce Electromagnetic Radiation).
Regarding Claim 1, Patch discloses a telecommunication equipment item (iPhone – 1st sentence, page 2) comprising: a receiver (not shown) configured to receive signals including using the downloaded app, the telecommunication equipment item receives wireless signals from the smart remote plugs – Also, see “Patch App & Go Demo, Testing a Cat 6 Installation” on YOUTUBE for demonstration); and a detector (not shown) of a predefined electrical signal injected (the injected test signal used for testing network installation and trace unidentified network cables – 1st sentence, page 2) into a network of cables (unidentified network cables – 1st sentence, page 2)  as a function of signals received by the receiver (the downloaded app allows the iPhone to detect signals received by the receiver based on the injected test signal used for testing network installation and trace unidentified network cables). 
Patch fails to disclose electromagnetic signals or reception of said electromagnetic signals.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the iPhone as taught by Patch, is a mobile phone, which are known to have both transmitter and receiver sections and transmits/receives radiofrequency (RF) wave signals which are considered to be a form electromagnetic signals as taught by ElectronicsForYou, comprises a receiver that is configured to receive electromagnetic signals.
Regarding Claim 2, Patch in view of ElectronicsForYou discloses the telecommunication equipment item as claimed in claim 1, wherein the telecommunication equipment item comprises: a wired transmission interface able to be connected to the network of cables, and a generator of the predefined electrical signal able to be injected into the network of cables by using the wired transmission interface (using the smart remote plugs, a wired connection is made to the network of cables the app allows a user to generate a signal used for testing or tracing the unidentified network cables – see features on page 2, Patch).
Regarding Claim 3, Patch in view of ElectronicsForYou discloses the telecommunication equipment item as claimed in claim 1, wherein the telecommunication equipment item comprises a controller of emission of the predefined electrical signal which is able to trigger an emission via a wired transmission interface of a communicating object of the predefined electrical signal in the network of cables to which the communicating object is connected by means of the wired transmission interface (seeing as the downloaded app of Patch provides the ability to control emission of the predefined electrical signal claimed functions, the telecommunications equipment item is considered comprises such a control device that functions in the manner of the claimed limitation).
Regarding Claim 4, Patch in view of ElectronicsForYou discloses the telecommunication equipment item as claimed in claim 1, wherein the predefined electrical signal detector comprises a device configured to measure a level of the received signal in a frequency band associated with the receiver.
This limitation would be obvious to one of ordinary skill in the art before the effective filing date of the present invention as mobile devices such as the iPhone as taught by Patch emits radiofrequency waves, thus the measured radiofrequency level should be relative to the frequency of the electromagnetic signal returned to the receiver.
Regarding Claim 12, Patch discloses a method of cable network location (cable tracer – page 2) comprising the following acts implemented by a telecommunication equipment item (iPhone – 1st sentence, page 2): receiving signals (using the downloaded app, the telecommunication equipment item receives wireless signals from the smart remote plugs – see “Patch App & Go Demo, Testing a Cat 6 Installation” on YOUTUBE for demonstration), following an injection of a predefined electrical signal (the injected test signal used for testing network installation and trace unidentified network cables – 1st sentence, page 2) into a network of cables (unidentified network cables – 1st sentence, page 2)  by an receiver of the telecommunication equipment item (iPhone – 1st sentence, page 2), which is configured to receive wireless communication signals (using the downloaded app, the telecommunication equipment item receives wireless signals from the smart remote plugs) and detecting the predefined electrical signal (the injected test signal used for testing network installation and trace unidentified network cables – 1st sentence, page 2) as a function of the received signals (the downloaded app allows the iPhone to detect signals received by the receiver based on the injected test signal used for testing network installation and trace unidentified network cables). 
Patch fails to disclose electromagnetic signals or reception of said electromagnetic signals.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the iPhone as taught by Patch, is a mobile phone, which are known to have both transmitter and receiver sections and transmits/receives radiofrequency (RF) wave signals which are considered to be a form electromagnetic signals as taught by ElectronicsForYou, comprises a receiver that is configured to receive electromagnetic signals.
Regarding Claim 14, Patch in view of ElectronicsForYou disclose the method as claimed in claim 12, wherein the predefined electrical signal is emitted on a predetermined part of a 
This limitation would be obvious to one of ordinary skill in the art before the effective filing date of the present invention as mobile devices such as the iPhone as taught by Patch emits radiofrequency waves, thus the measured radiofrequency level should be relative to the frequency of the electromagnetic signal returned to the receiver.
Regarding Claim 15, Patch discloses a non-transitory computer-readable medium comprising instructions stored thereon (by way of the downloaded PatchApp&Go software), which when executed by a processor of a telecommunication equipment item (iPhone – 1st sentence, page 2) configure the telecommunication equipment item (iPhone – 1st sentence, page 2) to perform acts comprising: receiving signals by an receiver (using the downloaded app, the telecommunication equipment item receives wireless signals from the smart remote plugs – see “Patch App & Go Demo, Testing a Cat 6 Installation” on YOUTUBE for demonstration) of the telecommunication equipment item (iPhone – 1st sentence, page 2), which is configured to receive communication signals (an iPhone is well known within the art to be a mobile phone and thus considered configured to receive communication signals) ;and detecting a predefined electrical signal  (the injected test signal used for testing network installation and trace unidentified network cables – 1st sentence, page 2) as a function of the received signals (the downloaded app allows the iPhone to detect signals received by the receiver based on the injected test signal used for testing network installation and trace unidentified network cables). 
Patch fails to disclose electromagnetic signals or reception of said electromagnetic signals.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the iPhone as taught by Patch, is a mobile phone, which are known to have both transmitter and receiver sections and transmits/receives radiofrequency (RF) wave signals which are considered to be a form electromagnetic signals as taught by ElectronicsForYou, comprises a receiver that is configured to receive electromagnetic signals.
Regarding Claim 16, Patch discloses the method as claimed in claim 13, wherein the act of injecting comprises emitting the predefined electrical signal on a predetermined part of a frequency band detectable by an receiver (using the smart remote plugs, a wired connection is made to the network of cables the app allows a user to generate a signal which is then emitted/injected into the network cables for testing or tracing the unidentified network cables – see features on page 2, Patch) of a telecommunication equipment item (iPhone – 1st sentence, page 2).
Patch fails to disclose electromagnetic signals or an electromagnetic receiver. 
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the iPhone as taught by Patch, is a mobile phone, which are known to have both transmitter and receiver sections and transmits/receives radiofrequency (RF) wave signals which are considered to be a form electromagnetic signals as taught by ElectronicsForYou, comprises a receiver that is configured to receive electromagnetic signals.
Regarding Claim 17, Patch in view of ElectronicsForYou disclose the telecommunication equipment item of claim 1, wherein the wireless communication signals include mobile all signal variations are well known within the art to be inherent to the iPhone taught by Patch).
Regarding Claim 18, Patch in view of ElectronicsForYou disclose the telecommunication equipment item of claim 17, wherein the telecommunication equipment item is a smartphone, or a tablet (the iPhone as taught by Patch is considered a smartphone).
Regarding Claim 19, Patch in view of ElectronicsForYou disclose the method of claim 12, wherein the wireless communication signals include mobile communication signals from a mobile telephone network, Wi-Fi signals, or Bluetooth signals (all signal variations are well known within the art to be inherent to the iPhone taught by Patch).
Regarding Claim 20, Patch in view of ElectronicsForYou disclose the method of claim 19, wherein the telecommunication equipment item is a smartphone, or a tablet (the iPhone as taught by Patch is considered a smartphone).
Regarding Claim 21, Patch in view of ElectronicsForYou disclose the non-transitory computer-readable medium of claim 15, wherein the wireless communication signals include mobile communication signals from a mobile telephone network, Wi-Fi signals, or Bluetooth signals (all signal variations are well known within the art to be inherent to the iPhone taught by Patch).
Regarding Claim 22, Patch in view of ElectronicsForYou disclose the non-transitory computer-readable medium of claim 21, wherein the telecommunication equipment item is a smartphone, or a tablet (the iPhone as taught by Patch is considered a smartphone).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PatchApp&Go – (The Smart Network Tester – App Store Preview).
Regarding Claim 11, Patch discloses a communicating object (iPhone – 1st sentence, page 2) comprising: a wired transmission interface (smart remote plugs) configured to be connected to a network of cables (unidentified network cables – 1st sentence, page 2); a generator of a predefined electrical signal able to be injected into a network of cables by using the wired transmission interface (using the smart remote plugs, a wired connection is made to the network of cables the app allows a user to generate a signal used for testing or tracing the unidentified network cables – see features on page 2, Patch); and a communication interface (the iPhone itself is a communication interface) configured to communicate information relating to the predefined electrical signal with a detector of the predefined electrical signal over a communication network (by way of the downloaded PatchApp&Go software).
Regarding Claim 13, Patch discloses a method for signaling a network of cables (unidentified network cables – 1st sentence, page 2) implemented by a communicating object (iPhone – 1st sentence, page 2), the method comprising: generating a predefined electrical signal using a generator (using the smart remote plugs, a wired connection is made to the network of cables the app allows a user to generate a signal used for testing or tracing the unidentified network cables – see features on page 2, Patch)of the communicating object (iPhone – 1st sentence, page 2); injecting the predefined electrical signal into a network of cables by using a wired transmission interface of the communicating object(the iPhone itself is a communication interface); and communicating information relating to the predefined electrical signal with a detector of the electrical signal over a communication network  (by way of the downloaded PatchApp&Go software) using a communication interface (the iPhone itself is a communication interface) of the communicating object  (iPhone – 1st sentence, page 2).
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, Patch in view of ElectronicsForYou discloses the telecommunication equipment item as claimed in claim 1, wherein the telecommunication equipment item comprises a generator of a location information item as a function of the predefined electrical signal detected by the detector, the location information item being able to be reproduced by a reproduction device. 
The downloaded app of Patch provided mapping of the unidentified network cables which is considered a generator of location information based on the signals detected, but the references cited on PTO-892 form, fail to disclose the location information being able to be reproduced by a reproduction device. 
Claims 6-10 depend upon that of Claim 5, and require all of the limitations of Claim 5, therefore Claims 6-10 are objected to as being dependent upon a rejected base claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to methods and devices for determining the location and position detection of wires/cables within a network of cables. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858